Citation Nr: 0913379	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia, undifferentiated type.

2.  Entitlement to service connection for schizophrenia, 
undifferentiated type.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to March 
1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which denied service connection for 
schizophrenia because evidence submitted was not new and 
material.

The matter was scheduled for an August 2008 Travel Board 
hearing.  However, the Veteran subsequently withdrew his 
request for a hearing.  

Historically, the Veteran filed a claim for service 
connection for a psychiatric disorder in March 1972.  The RO 
denied that claim in a July 1972 rating decision.  The 
Veteran did not appeal this decision.  The RO again denied 
his claim in a December 1976 confirmed rating decision.

Upon receipt of the Veteran's Notice of Disagreement (NOD), 
the RO issued another rating decision in May 1977.  This 
action noted that a diagnosis of schizophrenia was not 
disposed of by prior rating action, and service connection 
for schizophrenia was denied.  The Board affirmed the RO in a 
February 1978 decision.  

The Veteran sought to reopen his claim in August 1992, and 
again in September 1996.  The RO declined to reopen the claim 
in a decision letter dated in September 1992 and in a rating 
decision dated in January 1997, respectively, on the grounds 
that the Veteran did not submit new and material evidence.




FINDINGS OF FACT

1.  The Veteran did not appeal a January 1997 rating decision 
that denied service connection for a psychiatric disorder.

2.  Evidence received since the January 1997 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.

3.  Schizophrenia, undifferentiated type, is etiologically 
related to active service.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied reopening 
the Veteran's claim for service connection for a psychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008). 
 
2.  New and material evidence has been received to reopen a 
claim for service connection for schizophrenia.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Schizophrenia, undifferentiated type, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In light of the Board's instant decision, which constitutes a 
full grant of benefits sought by the Veteran on appeal, the 
Board finds that a full and detailed analysis of VA's 
compliance with these new requirements is not needed, as the 
Veteran could derive no potential benefit from any additional 
development or notice.

B.  Law and Analysis

1.  New and material evidence

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2008).  Thus, the January 1997 
decision became final because the Veteran did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  Only 
evidence presented since the last final denial on any basis 
will be considered in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
evidence of record was insufficient to establish a 
relationship between the Veteran's current diagnosis of 
schizophrenia and an injury, disease or event in service.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of VA treatment records from January 2003 to December 2003.  
In particular, the records include an opinion from Dr. 
M.T.B., who stated that the Veteran's current psychiatric 
condition is more likely than not the exact same condition 
which initially evidenced itself while he was on active duty.  
See January 2003 VA outpatient treatment record. 

The Board finds that the evidence received since the last 
final decision, specifically the opinion of Dr. M.T.B, is new 
and material.  The evidence raises a reasonable possibility 
of substantiating the Veteran's claim because it goes to the 
previously unestablished fact of whether the Veteran's 
schizophrenia was related to his service.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  Because the Veteran's claim is being 
granted, however, any notice deficiencies are harmless and 
nonprejudicial.

2.  Service connection for schizophrenia, undifferentiated 
type.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
psychoses, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental abnormalities, such as 
personality disorders, are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008).  
However, service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

A pre-induction examination dated October 1969 noted no 
relevant abnormalities.

In June 1971, the Veteran was hospitalized for a drug 
overdose.  The treating physician stated that the Veteran 
experienced an acute situational reaction precipitated by a 
permanent change of station and manifested by a suicidal 
gesture.  The primary purpose of the gesture was to effect a 
modification of the precipitation.

In October 1971, the Veteran underwent a psychiatric 
evaluation.  The record indicates that the Veteran was 
referred for an evaluation due to problems rising, getting to 
quarters, and reporting for duty.  He did not show up at work 
at all one day.  When asked where he was, he stated that he 
had things to talk about with himself.  The Veteran reported 
that his main concern was that he wanted to be out of the 
Navy, and that he had felt this way since November 1970 after 
being picked up by civilian authorities for underage 
drinking.  He admitted to regular use of marijuana.  He also 
reported overdosing on seventy-five Seconals in April 1971, 
motivated by anger directed at the Navy and his previous duty 
assignment.  The Veteran was rational and coherent at all 
times, with no evidence of delusions or hallucinations.  His 
judgment was poor by history, and insight was lacking.

After examining the Veteran, the treating physician rendered 
a diagnosis of immature personality, marked by overtly anti-
authoritarian and anti-establishmentarian behavior, at times 
on an impulsive basis with escapist tendencies.  He also 
noted a significant element of passive obstructionism in the 
Veteran's behavior, and opined that psychiatric intervention 
or hospitalization would be of little use and potentially 
harmful as it may perpetuate the Veteran's behavior.

A March 1972 discharge examination noted no abnormalities.

The Veteran underwent a VA examination in May 1972.  He 
complained of tension, depression, nightmares, insomnia and 
memory loss.  The Veteran reported that he volunteered for 
the Navy but did not like what he was doing and felt that the 
Navy did not seem interested in him.  He stated that he felt 
"100 percent better" since being discharged.  Associative 
processes were normal, and there were no hallucinatory or 
delusional elements.  Based on a physical examination and 
review of the claims file, particularly service records, the 
VA examiner concluded that the Veteran was an impulsive and 
immature person without any acquired neuropsychiatric 
condition, and rendered a diagnosis of passive-aggressive 
personality.

VA treatment records show the Veteran was admitted in May 
1976.  He was extremely vague when communicating with 
hospital personnel.  The Veteran's reported history indicated 
that he had steadily deteriorated mentally over the previous 
three to four years.  He was initially placed in the open 
psychiatric ward, but demonstrated bizarre behavior and 
became acutely psychotic, and was transferred to a closed 
ward.  He showed steady improvement over the next several 
months.  He was diagnosed with schizophrenia, 
undifferentiated type. 

The Veteran testified at a hearing before the RO in September 
1980.  The Veteran reported having visions beginning in 1976 
and continuing through the summer of 1979.  The content of 
these visions was highly religious in nature, and the Veteran 
reported seeing and talking to God.

VA treatment records dated 1992 through 1996 indicate ongoing 
treatment for schizophrenia.

VA treatment records dated January 2003 include an opinion 
from Dr. M.T.B.  The Veteran reported that he started having 
visions and receiving "prophecies" while still in the 
military.  After review of the October 1971 psychiatric 
evaluation, Dr. M.T.B. concluded that the Veteran's 
schizophrenia was a chronic and permanent condition, and was 
more likely than not the exact same condition that initially 
evidenced itself when he was on active duty.  She stated that 
drug and alcohol abuse are common in young people who are 
developing psychotic mental illness as they attempt to self-
medicate or "fit in" with a world from which they are 
becoming increasingly disconnected.  She also stated that it 
would be extremely unlikely that the Veteran would have an 
unrelated psychiatric disorder while in the military at age 
21 and then develop a separate severe schizophrenic disorder 
shortly after leaving the military, as that is not the 
developmental history of schizophrenia.  She rendered an Axis 
I diagnosis of "Schizoaffective disorder, very disabled 
despite compliance with mental health follow up and strong 
psychotropic medications, with baseline delusional thinking 
which began during military duty, presenting at that time as 
behavioral aberrations."

VA treatment records include an additional notation from Dr. 
M.T.B dated April 2004.  There is no indication that the RO 
reviewed this notation in adjudicating the Veteran's claim.  
See June 2006 Statement of the Case.  However, as the content 
of the notation is largely duplicative of the opinion 
discussed above, no waiver of RO consideration is required.

Service treatment records show the Veteran was diagnosed with 
a personality disorder in October 1971.  The May 1972 VA 
examination supported this diagnosis.  The Veteran was 
diagnosed with schizophrenia in May 1976.  The January 2003 
opinion of Dr. M.T.B. supported the Veteran's diagnosis of 
schizophrenia and asserted that the symptoms and behavior 
demonstrated during service were the result of that 
schizophrenia, and not the result of a separate disorder.  
Considering the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, the Board finds that the competent 
medical evidence regarding the inception of the Veteran's 
schizophrenia is in equipoise.  Therefore, the Veteran is 
given the benefit of the doubt and the Board finds that the 
Veteran has a current diagnosis of schizophrenia attributable 
to service.


ORDER

Service connection for schizophrenia, undifferentiated type, 
is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


